UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4445
MILTON BRATEN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                             (CR-01-48)

                      Submitted: October 27, 2003

                      Decided: November 19, 2003

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

John D. Elliott, Columbia, South Carolina, for Appellant. J. Strom
Thurmond, Jr., United States Attorney, Mark C. Moore, Assistant
United States Attorney, Regan A. Pendleton, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BRATEN
                               OPINION

PER CURIAM:

   Milton Braten appeals his jury convictions of one count of giving
false statements to a federal agency, 18 U.S.C. § 1001 (2000), and
three counts of obstruction of justice, 18 U.S.C. §§ 1503 and 1512
(2000). The district court sentenced Braten to a 121-month term of
imprisonment. We affirm.

   Braten first argues that the evidence presented at trial was insuffi-
cient to support his convictions on these four counts. A defendant
challenging the sufficiency of the evidence to support a conviction
"must overcome a heavy burden." United States v. Hoyte, 51 F.3d
1239, 1245 (4th Cir. 1995). We must sustain the verdict if there is
substantial evidence, taken in the light most favorable to the Govern-
ment, to support the conviction. Glasser v. United States, 315 U.S. 60,
80 (1942). Moreover, the jury weighs the credibility of the evidence,
and credibility determinations are not susceptible to judicial review.
United States v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996) (en banc).
We have thoroughly reviewed the record under this standard and con-
clude that it is sufficient to support Braten’s convictions.

   Braten next challenges the district court’s enhancement of his sen-
tence for "obstructing the investigation or prosecution of a criminal
offense." U.S. Sentencing Guidelines Manual §§ 2J1.2(c), 2X3.1
(2001). The standard of review for sentencing decisions operates on
a flexible sliding scale. United States v. Daughtrey, 874 F.2d 213, 217
(4th Cir. 1989). In general, this court reviews a district court’s factual
findings for clear error and its application of the guidelines de novo.
Id. The district court’s determination of whether defendant’s conduct
involved obstructing an investigation or prosecution of a criminal
offense is a factual inquiry reviewed only for clear error. See United
States v. Dickerson, 114 F.3d 464, 467-68 (4th Cir. 1997). The clear
error standard also applies to the district court’s determination of what
crime the defendant obstructed. Id. at 468. We have reviewed the sub-
missions of the parties and the district court’s sentencing decision on
this issue and find no reversible error.

  Accordingly, we affirm Braten’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
                     UNITED STATES v. BRATEN                     3
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED